.




                                               am-uary   20, 1929




.
                                          25,ooo.QO lotea
                                for road purpofma?”
        ..  Tb;o~aeQtachoolfuQdibpawldeJd&
    200t1oM2 and 6 or ~tlole Yxx or the 0oMt1ttlt1oa
    Mus.        5aatioa2, Art. vff. rea.aa.asrollowm
           ..   'All funds, 10zldsend otbrm property
           ht~9t0fora th9t apart   and a2proprfetctd    ror th0
           support oi?publlo.aohaole; 833 the ultaraate
           seat¶..c~of lmnd raawved by the St&o out of
           g%%nts herctoforamde or that zwy hermftar
           be aada to rallro.lasar other aorporatlana of
           aty nature    srfrstsoever;
                                     czie-hslfof the Tublio
           r;oinrllzlor the swita; irndUll'Dums or .zoJley
           that zmy cicmoto the Stste from the ~420 of
           my prtial      uf tha oa.a, 6hd.1 oonrtitute     a
           parpetucrlpe.110 SChWi fund."
    sao. 6. A-t. VSI. rwda       in part ‘9sfollow4t
                           horotofora,or bersdtsr
                -All LArt;Ls
           ~~ant+d to the bemmal o.untioa or #%a 3ta:ed
      ,                                         .
                                                             .‘\    -                     ;.,..
                                                                                         ,...
!i,,& *                     I‘                                          .. .            -_
 c- . ,’                                                 i                           ..   _
                                            : . .:
                                             .
            .
           Hon. .%fllan C. Wikmsld,            februsry~20, 1939, 5%~          2




 . .                for aduoatliurslpu~oaea, are ot rlpht tbo
                    F-m      Oi aald O-t%88     l'88~OtlV8ly, to
                    uhloh theyorora mtiod      and tltlo therato
                    is veateclSu 8aSd awutiaa,    and uo rdrerae
                    paawasou   or 1lmltat1ollahall avor k avsil-      .
                    able abydaat tha title0r say uouaty.     xaob
                    00my   338~8di 0r as8p080 0t it8 land8 in
                    whole or itipart, in maaaec to be provided
                    by the ooannlaslonara'mul!t of the aouuty i . ;.
                    aald lamla, au6 tha proowda thoraos, wlmn aou,;
                    shall bu bald By aald aountlaa aloaa 88 a trust
                    ior tb8 b8wrst OSpubii0 aohaa tomb:          8Jia
                    proowla to bs lmoatad la boada of tha United
                    statea, tha stata of 2axoa, or oowtlaa su
                    acid atats, or in auah othar aaourltlar, axd
                    under suoh reatrictloua as wy.lm preaorSbed
                    by law; aad tba ootmtitfa aJmll ba rauponalbla
                    ior all Savaatawnta;tlia lntaraat theram, and                           .j:
                    other ravauua, axoeptthe Frluolpd shall ba
                    aralXabla fluid.*             .

                                Thsa last quoted pra&ion or tha aondltaw
           tlou,2eo.6,ntLVII,                 weeadopted 08ana~mWntSa
           lB&5. Irr.thaaaao OS Boydatua ve 8oolarallGown*, 86 2~.                          ,
           234,24ss,lL272,whioh    oowaruad oulytha lnT48taKdOS
           a Uouat~*apqrnm~nt 8dhoalSuuU iotR& boadaof wothar
           oamuty,.th8 alpram aourt OS 2awa             aowauto(L        011ws     pro- s
           7l6loa or tha mBatltutioliaa followa: .
                        To al-8 of o*lnsoi,thamfora  that tha
                   I'awuded8eotSou was lntamladto ooker authorl~ '
                                . Vhi6er auoh 0th~~ roatrlotlona    .
                    aa~y~.preaoribeJ,~lsrr'~~thrrtths
                    ls~m.ature nlrht throw raotrlatloM -        th8
                    Invoatwnt, and not that  it ~88 bound to do so
                    before t&e powr .oouldb8 oxaroiaed.*
                     The 1aa&o(ys of 900. 6, Art. VXI. la plain and
           anonbf@ou8.   It aaya that the pracaadn trcm the 8.10 or
           sohool lands, -nhioh Is pexmaent rohool fund monoy,we
           "to be invested lr;land8 of . . . aouIltlooin said Stete. . .
           under suah rastrlotiana ns my ba preuorlbed by 13~". That
           lwogo    olaarlp zwilasthnt a oouaty say lnveat its permanent
    Hon. :'llliw C. 203xmld,    F'obruory2C, 3939, Porn S


    school funil3a tba 8onda of say and all oouu~loa or ths
           wlaua  [no atu~d   la Eoydatun 9. Rookamll County,
           the Lqdolatum    has thrown rebatrlotlonawound the
                 Tha only krwucufa that  ** 04n tlnd in the
    stieatos whomin the ~oaialattm hns suld how aad where
    thla mxley shall ba illreSt&la hrtlole 2aa4 or tho Ra-
    viaad Civil statutoa ot.Toxuo,viblob aafar

             Taob oounty zanysell or 4'~s~     of the
        lfmla .-rantedto it ror eduoatioml purpowa
        lnauohzmnaoraa~y~#ldedbytbotbe
        misolowra' oourt of.auob oouuty lma tha pro-               _       *.
                                                                                _’
        oaeCaofauyauoha3lo     ahall-   imeatad in
        bon08 of tha UuSta6 states, tho State OS Taxoa,
        th4 bonds OS tba oountlsa of tha 3tnt0, curdtho
                       oomm   aohool dlstriOt8, road
        iador-t
        pro0        Or
              0t, &alna~,   IrrlcatSoo, natlmtion mrd
        lOma Untriota in thla   Stata, and tha boado
        of lnoorporatoaoltlos aadtownE,mld     holcrby
        auoh oouutyalouo so a trust for tha bofmflt
        at publlo traa aahMb   therob, sly the bitarC                       ,:
        aattharoouto   bausod ati orL"pood annually."                       :.
                                                                           -_
                                                                            ...-
    ml8 it.atutenltarfstoathat tbia mousy ah&   ba Suvwto&
    su oertalu bouds lnolua~  "tba bon48 of tha oumtloe                     ‘..
    OS tha stnta"~ ha     15   oartn%nLyno'reatrlotlan
                                                     or lid-
    tatlonaatouhatommtybon4armybe~t.                 %bmlSmO
                      tto~imoatthlambnoylnltaown        .
    to%i%    kthaaav t h+ the rl@t to lutoat St lu bw68
    of otborooulltlel.
              Ia~&tp    thfa opinion w  act ~ooutroatod     with
    the stat*&    lo 37 To%. Jur. 86l, as tollowar
              -?han the pmasada oi tho aala ot wuuty
         lands ar0r0oolro4bytheoomPi~lonere~       00urt
         it io tha duty.ol.tha oourt thaxmf'ter to la-
         vest tbe~asme ao.direotod by the Conatltution.            '
         It 1s provldod (art.7, boo. 0). tbot the pro-
         ooeda still 'bo lnvcstcd ?n botis oS.ths lsnitcd              -
         Stntea, tho 2t3tt3 of Tezm. or oountlea io aela
         rhnte,or In 3uoh other soourltioa and tnxlor
         nuab rcatrlotlom 38 my bo pmcor 1bod by lm;
         MC the oountloo shall bo miponolble Sor 3ll
         ~voatmnta;    tho intorost thoreon, and other
         zzmv&y': oxoopt tbo prlnoipal shall be =milubl.
                  .xthwlty to invitstthe jxoooeda 8houU            _
         be exerulsod by the oo”mio~ionora~’ oourt . . .
.
             WA otnmty hso no gor.orto invast.thb plXI-
         o0oda la It22 oxu bonds.-
     t3ohQolrmla la oertaln co~ohe      t?ountybaaa was ottaokoa,
     eml~~aCoart   ot Civil ApP?mls held that the babd~ wra       .*
              . . . ror Kllnt of any allthortty for thalr lssu-
_a   enoo'; end asauondsr?ltaad lttboooorti#Ld       that itweu    :
     lmpropet tar the cowlsalow~     to lnvoet the ooaat~‘6
     gomenont aoboo2 fun6 in thoso Invalid bonds or wy 0th~'
     lanuid hondo hoomu~e of the faot of tholr lnvell6ltT. C' ._.
     Thorefortt,1~0do not tlxlnkthat the oaao of Cowwohg
     county Vb
     stattlrpsnt
               ia